        Case 1:20-cv-00502-TCB Document 91 Filed 09/09/20 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

                                      )
MACHELLE JOSEPH                       )
                                      )
             Plaintiff,               )
                                      )
       v.                             )
                                      )
BOARD OF REGENTS OF                   )
THE UNIVERSITY SYSTEM                 )
OF GEORGIA;                           )          Civil Action No.:
GEORGIA TECH ATHLETIC                 )          1:20-cv-00502-TCB
ASSOCIATION;                          )
GEORGE PETERSON, in his individual    )
capacity; M. TODD STANSBURY, in his )
individual capacity; MARVIN LEWIS, in )
his individual capacity; and          )
SHOSHANNA ENGEL, in her individual )
capacity.                             )
                                      )
             Defendants.              )
____________________________________)

         NOTICE OF ISSUANCE OF SUBPOENA DUCES TECUM

      Notice is hereby given that on September 9, 2020 the attached subpoena, to

the National Collegiate Athletic Association, for the production of documents was

issued by Plaintiff pursuant to Fed. R. Civ. P. 45. The subpoena addressed to the

National Collegiate Athletic Association c/o Laura Vecera, NCAA Coordinator of

Litigation / Paralegal, PO BOX 622, Indianapolis, IN 46206, has been served via
        Case 1:20-cv-00502-TCB Document 91 Filed 09/09/20 Page 2 of 4




Certified Mail, Return Receipt Requested, no. 70180680000019123613, by

depositing in the U.S. Mail, with proper postage applied.

      Respectfully submitted this 9th day of September, 2020.


                                             BUCKLEY BEAL, LLP

                                      By:    /s/Edward D. Buckley
                                             Edward D. Buckley
                                             Georgia Bar No. 092750
                                             edbuckley@buckleybeal.com


600 Peachtree Street NE
Suite 3900
Atlanta, GA 30308
Telephone: (404) 781-1100
Facsimile: (404) 781-1101

Counsel for Plaintiff




                                         2
       Case 1:20-cv-00502-TCB Document 91 Filed 09/09/20 Page 3 of 4




                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

                                      )
MACHELLE JOSEPH                       )
                                      )
             Plaintiff,               )
                                      )
       v.                             )
                                      )
BOARD OF REGENTS OF                   )
THE UNIVERSITY SYSTEM                 )
OF GEORGIA;                           )          Civil Action No.:
GEORGIA TECH ATHLETIC                 )          1:20-cv-00502-TCB
ASSOCIATION;                          )
GEORGE PETERSON, in his individual    )
capacity; M. TODD STANSBURY, in his )
individual capacity; MARVIN LEWIS, in )
his individual capacity; and          )
SHOSHANNA ENGEL, in her individual )
capacity.                             )
                                      )
             Defendants.              )
____________________________________)

                       CERTIFICATE OF SERVICE

     I hereby certify that on September 9, 2020, I electronically filed the above

NOTICE OF ISSUANCE OF SUBPOENA DUCES TECUM with the Clerk of

Court using the CM/ECF system which will automatically send email notification

of such filing to the following attorneys of record and have served the NOTICE




                                       3
        Case 1:20-cv-00502-TCB Document 91 Filed 09/09/20 Page 4 of 4




OF ISSUANCE OF SUBPOENA DUCES TECUM on the following attorneys

of record by email as follows:

      Courtney Poole (cpoole@law.ga.gov)
      Katherine Powers Stoff (kstoff@law.ga.gov)
      Christopher Paul Galanek (chris.galanek@bclplaw.com)
      Danielle Y. Conley (danielle.conley@wilmerhale.com)
      Tania Christine Faransso (tania.faransso@wilmerhale.com)
      Ronald C. Machen (ronald.machen@wilmerhale.com)



                                          BUCKLEY BEAL, LLP

                                    By:   s/ Edward D. Buckley
                                          Edward D. Buckley
                                          Georgia Bar No. 092750
                                          Counsel for Plaintiff




                                      4
